In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00005-CR


                        MELVIN GLEN CARTER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 251st District Court
                                  Randall County, Texas
                Trial Court No. 22,363-C, Honorable Ana Estevez, Presiding

                                     May 21, 2015

                                        ORDER
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      After a jury trial, appellant, Melvin Glen Carter, was convicted of the offense of

assault on a public servant.    On December 13, 2012, appellant was sentenced to

incarceration in the Texas Department of Criminal Justice, Institutional Division, for a

period of twelve years. Appellant timely filed a notice of appeal of this conviction and

was appointed counsel. Appointed counsel filed a brief on appellant’s behalf on the

merits. However, after review, this Court affirmed appellant’s conviction See Carter v.

State, No. 07-13-00005-CR, 2013 Tex. App. LEXIS 11265, at *12 (Tex. App.—Amarillo
Aug. 30, 2013, no pet.). When no petition for discretionary review was filed, mandate

was issued on December 2, 2013. This Court’s plenary power expired 60 days after

judgment. TEX. R. APP. P. 19.1(a).


        On May 12, 2015, this Court received correspondence from appellant entitled

“First Motion for Extension of Time to File Appellant’s Pro Se Response to Anders

Brief.”1    In an enclosed letter, appellant appears to identify what he is actually

requesting. It appears that appellant is seeking an extension to file a pro se petition for

discretionary review with the Texas Court of Criminal Appeals.


        This Court’s jurisdiction over this appeal expired 60 days after issuance of our

August 30, 2013 judgment. See TEX. R. APP. P. 19.1(a). Appellant’s filing is more than

a year and a half past the expiration of our plenary power over this appeal. As such, no

further action may be taken by this Court in this proceeding and the filing is hereby

denied.2




                                                                  Per Curiam


Do not publish.




        1
          As mentioned, appellant’s appointed counsel filed a brief on the merits in this appeal and raised
an arguable ground for reversal. Thus, there was never an Anders brief or motion to withdraw for
appellant to respond to in this case.
        2
           While this Court is without jurisdiction over this case, appellant may be able to obtain recourse
by filing a petition for writ of habeas corpus returnable to the Texas Court of Criminal Appeals. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014).

                                                     2